      Case 1:19-cv-01578-VEC-DCF Document 169 Filed 11/25/20 Page 1 of 2




                      Gregory Zimmer, Esq.
GZimmer@GZimmerLegal.com
O: (914) 402-5683
M: (516) 991-1116
                                                                          November 25, 2020


VIA ECF

Honorable Debra Freeman, U.S. Magistrate Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312


               Re: In re Navidea Biopharmaceuticals Litigation, Case No. 19-cv-01578–VEC


Dear Judge Freeman:

       As the Court is aware, we represent Defendant/Counterclaim Plaintiff/Third-Party
Complaint Plaintiff Michael M. Goldberg, M.D. (“Dr. Goldberg”) in the above-referenced action.
We write with respect to the proposed Order we submitted at the Court’s direction to implement
the going-forward advancement protocol Your Honor recommended to Judge Caproni and which
was adopted in its entirety by Judge Caproni.

        In your order on November 2, 2020 [Dkt. No. 148] you instructed counsel for
Plaintiff/Counterclaim Defendant Navidea Biopharmaceuticals, Inc., Mr. Kazan, to inform us
immediately if he was not objecting to our hourly billing rates and to submit any objections to the
proposed Order [Dkt. No. 147]. Mr. Kazan never informed us that he did not object to our hourly
rates, but conceded that fact in his objections to our fee application. The Court had previously
indicated that it would promptly address the proposed Order once Navidea revealed whether it
objected to our hourly rates and that the Court would not wait to rule on our application for
advancement of previously-incurred fees to begin application of the going-forward protocol.
Navidea has now revealed that it does not object to our hourly fees and has submitted its objections
to the Order [Dkt. No. 162], which we then responded to [Dkt. No. 163]. We respectfully request
that Your Honor enter our proposed Order and finally order Navidea to begin fulfilling its
advancement obligations to Dr. Goldberg.




360 Lexington Avenue, Suite 1502                                        New York, New York 10017
     Case 1:19-cv-01578-VEC-DCF Document 169 Filed 11/25/20 Page 2 of 2

Honorable Debra Freeman, U.S. Magistrate Judge
November 25, 2020
Page 2

      Thank for your attention to this matter.

                                                 Respectfully submitted,


                                                 /s/ Gregory Zimmer, Esq.
